          Case 2:19-cv-12281-WBV Document 17 Filed 05/18/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

LARRY LINDSEY                                                     CIVIL ACTION

VERSUS                                                            NO. 19-12281

DARREL VANNOY, WARDEN                                             SECTION “D” (1)


                                ORDER AND REASONS

        The Court, having considered de novo the Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254, 1 the Amended Petition, 2 the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, 3 and the

Petitioner’s Objection to the Report and Recommendation, 4 hereby overrules

Petitioner’s objections, approves the Report and Recommendation of the United

States Magistrate Judge and adopts it as its opinion in this matter.

        As described by the Magistrate Judge, Lindsey’s Petition undoubtably runs

afoul of the Antiterrorism and Effective Death Penalty Act of 1996’s one-year period

of limitations. 5 Lindsey recognizes as much. 6 The question before the Court is

whether there exists some mechanism by which the Court may excuse Lindsey’s

failure to comply with the one-year limitations period.

        The Court notes that Lindsey contends that because he was not competent to

stand trial he is “actually innocent” of the crimes he was charged with, and therefore



1 R. Doc. 1.
2 R. Doc. 12.
3 R. Doc. 15
4 R. Doc. 16
5 See 28 U.S.C. § 2244(d)(1).
6 See R. Doc. 12 at 2 ¶ 9.
         Case 2:19-cv-12281-WBV Document 17 Filed 05/18/21 Page 2 of 4




the court may ignore the procedural bar of the AEDPA’s statute of limitations. It is

true that when a Petitioner proves that he is “actually innocent” a court may consider

the merits of a habeas petition notwithstanding certain procedural bars. 7 “The

meaning of actual innocence . . . does not merely require a showing that a reasonable

doubt exists in the light of the new evidence, but rather that no reasonable juror

would have found the defendant guilty.” 8                 The Fifth Circuit has held that

demonstrating actual innocence requires that a petitioner show, “as a factual matter,

that he did not commit the crime of conviction.” 9 As the Magistrate Judge correctly

held, Lindsey’s argument that he was not capable to stand trial does not speak to

whether he was “actually innocent” of the crime charged. Indeed, other courts have

rejected the claim that evidence of lack of mental capacity to stand trial amounts to

“actual innocence” of the crimes charged. 10

       The analysis in the Magistrate Judge’s Report and Recommendation regarding

whether Petitioner is entitled to either statutory or equitable tolling is detailed and

thorough.       Petitioner filed an Objection to the Magistrate’s Report and

Recommendation. 11 Instead of objecting to any specific portion of the Report and

Recommendation, Petitioner’s Objection appears to be a summary of his original

Petition in which he claims a due process violation for the trial court’s failure to

address his competency prior to trial.             As this Objection does not address the



7 See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).
8 Schlup v. Delo, 513 U.S. 298, 329 (1995).
9 Ward v. Cain, 53 F.3d 106, 108 (5th Cir. 1995).
10 Love v. Stephens, No. 13-1186, 2015 WL 7008031, at *3 (N.D. Tex. Sept. 18, 2015); see also Moen v.

Czerniak, No. 02-10, 2006 WL 2270879, at *7 (D. Ore. Aug. 8, 2006).
11 R. Doc. 16.
          Case 2:19-cv-12281-WBV Document 17 Filed 05/18/21 Page 3 of 4




Magistrate Judge’s correct finding that the Petition is time-barred by the AEDPA’s

statute of limitations and, therefore, her recommendation for dismissal of the

application for habeas corpus relief, Petitioner’s Objections to the R&R are overruled.

        Additionally, Rule 11(a) of the Rules Governing 28 U.S.C. § 2254 proceedings

provides that, “The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” A court may only issue a

certificate of appealability if the petitioner makes “a substantial showing of the denial

of a constitutional right.” 12           The “controlling standard” for a certificate of

appealability requires the petitioner to show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented [are] adequate to deserve

encouragement to proceed further. 13 “Any doubt regarding whether to grant a COA

is resolved in favor of the petitioner, and the severity of the penalty may be considered

in making this determination.” 14 After reviewing the record, the Court finds that

Petitioner has not made a substantial showing of a denial of a constitutional right

and that reasonable jurists would agree with that finding. The Court, therefore,

denies Petitioner a certificate of appealability.




12 28U.S.C. § 2253(c)(2).
13 Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
14 Fuller v. Johnson, 114 F.3d 491, 495 (5th Cir. 1997); Miller v. Johnson, 200 F.3d 274, 280-81 (5th

Cir. 2000).
        Case 2:19-cv-12281-WBV Document 17 Filed 05/18/21 Page 4 of 4




      IT IS ORDERED that Larry Lindsey’s Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Court DENIES Petitioner a certificate

of appealability.

      New Orleans, Louisiana, May 18, 2021.


                                        __________________________________
                                          WENDY B. VITTER
                                          UNITED STATES DISTRICT JUDGE
